DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 contains the following limitation in question:
selecting a sub-band from the full-bandwidth frequency-domain signal and discarding the rest by means of a selection circuit of the signal post-processing circuit such that an area to be analyzed is limited to an area of interest after the data has been acquired, wherein the acquired data remains unchanged such that more than one sub-band can be analyzed.
Claim 7 contains the following limitation in question: 
a selection circuit coupled to the transform circuit and configured to select a sub-band from the full-bandwidth frequency-domain signal and discard the rest of the full-bandwidth frequency-domain signal such that an area to be analyzed is limited to an area of interest after the data has been acquired, wherein the acquired data remains unchanged such that more than one sub-band can be analyzed.

There is insufficient antecedent basis for “the acquired data” in the claim since the claim does not previously reference acquired data. In addition, the claim does not clearly clarify when the data become acquired data or what acquired the data. For example, did/does the data become acquired data when it is stored in a memory, or does it become acquired data when it is read by the reader circuit, the filter circuit, the transform circuit, or the selection circuit? 
If the acquired data refers to data acquired by the selection circuit, when the selection circuit selects a sub-band from the full-bandwidth and discards the rest of the data, such acquired data couldn’t remain unchanged as other frequency bands would have discarded by the selection circuit. This interpretation of when and what the acquired data encompasses creates a contradiction as such data would no longer remain unchanged such that more than one sub-band could be analyzed. This contradiction makes the claim indefinite. 
Appropriate clarification is required. 
As best understood by the examiner the acquired data appears to reference data that was read from the memory and that such data read from the memory remains unchanged. 


Claims 2-6 and 8-16 are rejected under 35 U.S.C. 112 because they incorporate the lack of clarity present in parent claims 1 or 7. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-10, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Melis (US 9,577,798) in view of Keenan (US 6,675,106), Yoshida (US 2018/0337727), and Imanaka (US 5,038,097). 

Regarding claim 1, Melis discloses a signal processing method (see column 1 lines 50-60), comprising:
applying a window filter to the time-and-value-discrete signal by means of a filter circuit of the signal post-processing circuit (see Fig. 1, column 1 lines 50-60, and column 4 lines 14-28: applying windowing, via a windowing module, to an input signal, input signal in the time domain, signal is a discrete signal as represents a number of samples in the time domain; and see column 3 lines 7-18: modules refer to hardware configured to perform the functions, i.e. circuit), 
transforming the window filtered time-and-value-discrete signal to a full-bandwidth frequency-domain signal by means of a transform circuit of the signal post-
selecting a sub-band from the full-bandwidth frequency-domain signal by means of a selection circuit of the signal processing circuit such that an area to be analyzed is limited to an area of interest after the data has been acquired (see Fig. 1, column 1 lines 50-60, and column 3 lines 7-18: selecting, via a selection module, at least one sub-band, includes selecting a single sub-band from the previously discussed full-bandwidth signal; and see column 3 lines 7-18: modules refer to hardware configured to perform the functions, i.e. circuit).

Melis does not expressly disclose wherein the signal processing method is a post-processing method/wherein the signal processing circuit is a post-processing circuit; 
reading a time-and-value-discrete signal from a memory by means of a reader circuit of the signal post-processing circuit, wherein a resolution bandwidth and a frequency range of the time-and-value-discrete signal are predetermined; and 
discarding the rest by means of a selection circuit when selecting a sub-band, wherein the acquired data remains unchanged such that more than one sub-band can be analyzed. 
Keenan discloses a method of processing wherein the signal processing method is a post-processing method/wherein a signal processing circuit is a post-processing 
providing a signal from a memory to the post-processing circuit and wherein the acquired data remains unchanged (see Abstract and column 6 lines 11-40: data can be provided from a computer readable medium and processed off line at a later time via a processor, i.e. post-processing method/circuit; data read from the memory remains unchanged on the memory device as the disclosed reading circuit does not alter values on the memory device itself).  
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Melis with the teachings of Keenan, i.e. storing signal in a memory device and employing post-processing data analysis, for the advantageous benefit of reducing online system computational requirements via subsequently processing measured signals at a later time offline. 
Once modified, reading the previously discussed time-and-value-discrete signal of Melis from a memory, the read time-and-value-discrete would possess a resolution bandwidth and a frequency range as such signal qualities would have been predetermined at the time of reading. Furthermore, such data read from the memory, i.e. previously discussed time-and-value discrete signal, and would remain unchanged as the signal is merely read from a memory device, allowing for the analysis of more than one sub-band in the future. 
	Melis and Keenan do not expressly disclose wherein reading of the signal from the memory is by means of a reader circuit of the signal post-processing circuit; and 


Yoshida discloses a signal analyzer instrument that includes reading of the signal from the memory is by means of a reader circuit (see Abstract and paragraph 0081: system includes a read circuit for reading values from a memory). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Melis with the teachings of Keenan with the teaching of Keenan, i.e. using a read circuit to read values from a memory using a read circuit, for the advantageous benefit of using conventional circuitry components to read values from a memory device. Once modified, adding a read circuit to the previously discussed post-processing circuit, the modification would result in reading values from a memory using a reader circuit of the signal post-processing circuit. 

Melis, Keenan, and Yoshida do not expressly disclose discarding the rest by means of a selection circuit when selecting a sub-band. 

Imanaka discloses discarding the rest by means of a selection circuit when selecting a sub-band (see Fig. 1, column 1 lines 51-68 and column 2 lines 61-68: band-pass filter for each frequency band will pass the frequencies within that band, but will not pass the rest, i.e. the rest of the signal not within the band is discarded).  
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Melis in view of Keenan and Yoshida with the teachings of Imanaka, i.e. analyzing the signals over a predetermined frequency range with a 

Regarding claim 7, Melis discloses a signal processing circuit for a test and measurement instrument (see Fig. 1, column 1 lines 50-60, column 4 lines 14-28, and column 3 lines 7-18: discloses signal processing module system, modules refer to hardware configured to perform the functions, i.e. circuit system, for a spectrum analyzer), comprising:
receiving an input time-and-value-discrete signal (see Fig. 1 and column 6 lines 16-22: system receives and processes an input signal)
a filter circuit coupled to the input and configured to apply a window filter to the time-and-value-discrete input signal (see Fig. 1, column 1 lines 50-60, and column 4 lines 14-28: applying windowing, via a windowing module, to an input signal, input signal in the time domain, signal is a discrete signal as represents a number of samples in the time domain; and see column 3 lines 7-18: modules refer to hardware configured to perform the functions, i.e. circuit);
a transform circuit located downstream of the filter circuit and configured to transform the filtered time-and-value-discrete signal to a full-bandwidth frequency-domain signal (see Fig. 1, column 4 lines 49-59, and column 6 lines 52-60: FT module transforms the windowed samples from the time domain to the frequency domain, FT is 
a selection circuit coupled to the transform circuit and configured to select a sub-band from the full-bandwidth frequency-domain signal such that an area to be analyzed is limited to an area of interest after the data has been acquired (see Fig. 1, column 1 lines 50-60, and column 3 lines 7-18: selecting, via a selection module, at least one sub-band, includes selecting a single sub-band from the previously discussed full-bandwidth signal; and see column 3 lines 7-18: modules refer to hardware configured to perform the functions, i.e. circuit).

Melis does not expressly disclose wherein the signal processing circuit is a post-processing circuit; 
wherein the input includes reader circuit configured to read a time-and-value-discrete signal from a memory, i.e. wherein the filter circuit is coupled to the read circuit; and 
wherein the selection circuit discards the rest of the full-bandwidth frequency-domain signal and wherein the acquired data remains unchanged such that more than one sub-band can be analyzed.

Keenan discloses a system wherein a signal processing circuit is a post-processing circuit (see Abstract and column 6 lines 11-40: data can be provided from a computer readable medium and processed off line at a later time via a processor, i.e. disclosed processing circuit is post-processing circuit); 

It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Melis with the teachings of Keenan, i.e. storing signal in a memory device and employing post-processing data analysis, for the advantageous benefit of reducing online system computational requirements via subsequently processing measured signals at a later time offline. 
Once modified, reading the previously discussed time-and-value-discrete signal of Melis from a memory, such data read from the memory, i.e. previously discussed time-and-value discrete signal, and would remain unchanged as the signal is merely read from a memory device, allowing for the analysis of more than one sub-band in the future. 

Melis and Keenan do not expressly disclose wherein the input includes reader circuit configured to read a time-and-value-discrete signal from a memory, i.e. wherein the filter circuit is coupled to the read circuit; and 
wherein the selection circuit discards the rest of the full-bandwidth frequency-domain signal.


It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Melis with the teachings of Keenan with the teaching of Keenan, i.e. using a read circuit to read values from a memory using a read circuit, for the advantageous benefit of using conventional circuitry components to read values from a memory device. Once modified, adding a read circuit to the previously discussed post-processing circuit as a mean to input data from a memory device, the modification would result in reading the previously discussed time-and-value-discrete signal from a memory. The modification would result in coupling a filter circuit to the read circuit as previously discussed input would come from a read circuit. 

Melis, Keenan, and Yoshida do not expressly disclose wherein the selection circuit discards the rest of the full-bandwidth frequency-domain signal. 

Imanaka discloses discarding the rest by means of a selection circuit when selecting a sub-band (see Fig. 1, column 1 lines 51-68 and column 2 lines 61-68: band-pass filter for each frequency band will pass the frequencies within that band, but will not pass the rest, i.e. the rest of the signal not within the band is discarded).  
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Melis in view of Keenan and Yoshida with the teachings of Imanaka, i.e. analyzing the signals over a predetermined frequency range with a 

Regarding claim 3, Melis, previously modified by Keenan, Yoshida, and Imanaka, further discloses wherein at least one of the step of applying the window filter, the transforming step and the selecting step is controlled based on at least one of frequency domain settings and time domain settings (see column 4 lines 49-60). 

Regarding claim 4, Melis, Keenan, and Yoshida do not expressly disclose wherein the sub-band comprises a center frequency and a frequency span around the center frequency.

Imanaka wherein the sub-band comprises a center frequency and a frequency span around the center frequency (see Fig. 3 column 2 lines 4-16 and 31-35: shows center frequencies associated with each sub-band, each band includes frequencies around each center frequencies).
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Melis in view of Keenan and Yoshida with the teachings of Imanaka, i.e. analyzing the signals over a predetermined frequency range with a predetermined resolution bandwidth while filtering the signals in their respective bands, 

Regarding claim 6, Melis, previously modified by Keenan, Yoshida, and Imanaka, further discloses wherein several sub-bands are selected from the same time-and-value-discrete signal (see Fig. 1 and column 1 lines 50-60: selecting at least one sub-band, includes selecting a several sub-bands).

Regarding claim 8, Melis, previously modified by Keenan, Yoshida, and Imanaka, further discloses wherein a controller is provided that is connected with at least one of the reader circuit, the filter circuit, the transform circuit and the selection circuit (see Fig. 1 and claim 13).

Regarding claim 9, Melis, previously modified by Keenan, Yoshida, and Imanaka, further discloses wherein the controller is configured to receive time domain settings and frequency domain settings (see Fig. 1, column 3 lines 7-18, column 4 lines 49-60, and claim 13: all modules may be implements in one module/processor, i.e. receives time domain and frequency domain settings used in the windowing and transformation).

Regarding claim 10, Melis, previously modified by Keenan, Yoshida, and Imanaka, further discloses wherein the controller is configured to control at least one of the reader circuit, the filter circuit, the transform circuit and the selection circuit (see Fig. 

Regarding claim 14, Melis, previously modified by Keenan, Yoshida, and Imanaka, further discloses wherein the signal post-processing circuit comprises at least one of a field-programmable gate array, an application-specific integrated circuit and a digital signal processor (see Fig. 1 and claim 13: digital signal processor).

Regarding claim 15, Melis, previously modified by Keenan, Yoshida, and Imanaka, further discloses wherein the signal post-processing circuit is established by at least one of a field-programmable gate array, an application-specific integrated circuit and a digital signal processor (see Fig. 1, column 3 lines 7-18, and claim 13: digital signal processor, all modules may be implemented in a single module/processor).

Claims 2, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Melis (US 9,577,798) in view of Keenan (US 6,675,106), Yoshida (US 2018/0337727), Imanaka (US 5,038,097), and Abe (US 2016/0112218). 

Regarding claim 2, Melis, Keenan, Yoshida, and Imanaka do not expressly disclose wherein a zero padding is applied to the time-and-value-discrete signal at least one of prior to the transforming step and after the window filter is applied.


	It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Melis in view of Keenan, Yoshida, and Imanaka with the teachings of Abe, i.e. zero padding the signal prior to the Fourier transformation step, for the advantageous benefit yielding an enhanced spectral signal post transformation. Zero padding is conventional in the art. 

Regarding claim 11, Melis, Keenan, Yoshida, and Imanaka do not expressly disclose wherein a zero padding circuit is provided that is configured to apply a zero padding.

Abe discloses wherein a zero padding circuit is provided that is configured to apply a zero padding (see Fig. 6 and paragraph 0060). 
	It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Melis in view of Keenan, Yoshida, and Imanaka with the teachings of Abe, i.e. zero padding the signal prior to the Fourier transformation step, for the advantageous benefit yielding an enhanced spectral signal post transformation. Zero padding is conventional in the art. 

Regarding claim 12, Melis, Keenan, Yoshida, and Imanaka do not expressly disclose wherein the zero padding circuit is located between the filter circuit and the transform circuit.

Abe discloses wherein a zero padding circuit is provided just prior a transformation process, i.e. previously discussed a transformation circuit (see Fig. 6 and paragraph 0060). 
	It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Melis in view of Keenan, Yoshida, and Imanaka with the teachings of Abe, i.e. zero padding the signal prior to the Fourier transformation step, for the advantageous benefit yielding an enhanced spectral signal post transformation. Zero padding is conventional in the art. Once modified, placing a zero padding circuit just prior to the transform circuit, the modification would result in the zero padding circuit is located between the previously discussed filter circuit and the transform circuit.

Claims 5, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Melis (US 9,577,798) in view of Keenan (US 6,675,106), Yoshida (US 2018/0337727), Imanaka (US 5,038,097), and Johnson (US 2014/0320145). 

Regarding claim 5, Melis, Keenan, Yoshida, and Imanaka do not expressly disclose wherein the memory comprises an oscilloscope acquisition memory or a spectrum analyzer acquisition memory.

Johnson disclose wherein the memory comprises an oscilloscope acquisition memory or a spectrum analyzer acquisition memory (see paragraph 0019). 


Regarding claim 13, Melis, Keenan, Yoshida, and Imanaka do not expressly disclose wherein the memory is an oscilloscope acquisition memory or a spectrum analyzer acquisition memory.

Johnson disclose wherein the memory is an oscilloscope acquisition memory or a spectrum analyzer acquisition memory (see paragraph 0019). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Melis in view of Keenan, Yoshida, and Imanaka with the teachings of Johnson, i.e. storing the signals in an acquisition memory before passing the signals to a processing circuit, for the advantageous benefit of using a conventional system for storing measurement signals in an data acquisition memory so they can be subsequently accessed and analyzed by a processing unit. 

Regarding claim 16, the signal post-processing circuit according to Claim 7 has been discussed above. Melis, Keenan, Yoshida, and Imanaka do not expressly disclose an oscilloscope comprising a signal post-processing circuit according to Claim 7.

It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Melis in view of Keenan, Yoshida, and Imanaka with the teachings of Johnson, i.e. incorporating the previously discussed processing circuit in an oscilloscope, for the advantageous benefit of including the processing circuit in a conventional hardware using to measuring and displaying signals of interest. 

Response to Arguments
Applicant’s argument with respect to the amended limitations have been considered but are moot in view of the new rejection, see Claim Rejections - 35 USC § 103.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J DALBO whose telephone number is (571)270-3727. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J DALBO/Primary Examiner, Art Unit 2865